United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4102
                                   ___________

Kenneth Lamar Turner,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Eastern District of Arkansas.
Eddie Jimmerson, Sgt., East Arkansas *
Regional Unit, ADC (originally sued   * [UNPUBLISHED]
as E. Jimmerson); Moses Jackson,      *
Captain, East Arkansas Regional Unit, *
ADC (originally sued as M. Jackson), *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: May 23, 2005
                                Filed: May 24, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Kenneth L. Turner appeals the district court’s1 dismissal of his action filed
pursuant to 42 U.S.C. § 1983 for failure to state a claim. After de novo review of the

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the report and recommendations
of the Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas.
record, see Springdale Educ. Ass&n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th
Cir. 1998), we conclude dismissal was proper for the reasons stated by the district
court. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-